EXHIBIT HELIX ENERGY SOLUTIONS GROUP,INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are presented to give effect to the disposition of substantially all of the Company’s investment in Cal Dive International, Inc.(“Cal Dive”).The Company, through a series of the following separate transactions, has reduced its ownership in Cal Dive from approximately 57% at December 31, 2008 to its current approximate 0.54% ownership interest. · The Company sold 13.6 million shares to Cal Dive for $86 million in January 2009.The Company’s ownership interest in Cal Dive was reduced to approximately 51% following this transaction; · In June 2009, a secondary public offering resulted in the Company’s disposition of 22.6 million shares of its Cal Dive common stock for approximately $183 million in net proceeds; · In June 2009, under the terms of a stock repurchase agreement the Company sold 1.6 million shares of its Cal Dive common stock to Cal Dive at $8.50 per share or $14 million; · In September 2009, 20.6 million shares of Cal Dive common stock were sold in a secondary public offering at $10.00 per share, plus an additional approximate 2.6 million shares will be sold pursuant to the exercise of the over-allotment option, which will closeon September 29, 2009, resulting in aggregate net proceeds of approximately $221 million. The net proceeds from the disposition of the Company's shares of Cal Dive common stock will be used for general corporate purposes. The estimated pre-tax gain on these sale transactions totals approximately $78 million, which is subject to change based on the results of Cal Dive for the month of September 2009 that are not yet available. The unaudited pro forma condensed statement of operations for the year ended December 31, 2008 was derived from our audited consolidated statement of operations for the year ended December 31, 2008.The unaudited pro forma condensed consolidated statement of operations should be read together with the Company’s 2008 audited consolidated statement of operations and the notes thereto included in our Current Report on Form 8-K filed June 16, The unaudited pro forma condensed consolidated balance sheet as of June 30, 2009 and the unaudited pro forma condensed consolidated statement of operations for the six months ended June 30, 2009 have been derived from our interim unaudited consolidated financial statements included in our Quarterly Report on Form 10-Q for the period ended June 30, 2009 and should be read in conjunction with those financial statements, including the notes thereto. The unaudited pro forma condensed consolidated financial statements are based on the following assumptions and adjustments: · The unaudited pro forma condensed consolidated balance sheet is presented as if the September 2009 dispositions of Cal Dive common stock, including the pending closing of the shares exercised under the over-allotment option,all occurred on June 30, 2009 and · The unaudited pro forma condensed consolidated statements of operations are presented as if the above dispositions of Cal Dive common stock, including the pending closing of the shares exercised under the over-allotment option, occurred on January 1, Pursuant to the Securities and Exchange Commission rules for pro forma financial statements, no pro forma adjustments were made with respect to any increase in assumed interest income associated with the investment of the net proceeds received from the sales of Cal Dive common stock. Separately, no pro forma adjustment was made to reflect reductions in the Company's indebtedness and related interest expense because there is no requirement under the Company's debt arrangements to use proceeds from its disposition of Cal Dive common stock to reduce such indebedness. The unaudited pro forma condensed financial statements are presented for illustration purposes only.The financial position and results of operations may have been different if the dispositions of Cal Dive stock had occurred as of the dates indicated above and do not purport to representthe Company’s financial position or results of operations for any future date or period. HELIX ENERGY SOLUTIONS GROUP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (in thousands) As Reported 1 Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 261,930 $ 221,512 2 $ 483,442 Accounts receivable, net 266,289 — 266,289 Other current assets 123,325 — 123,325 Asset available for sale — 4,315 2 4,315 Total current assets 651,544 225,827 877,371 Property and equipment, net 2,823,216 — 2,823,216 Other assets: Equity investments 393,405 (200,314 ) 2 193,091 Goodwill, net 77,515 — 77,515 Other assets, net 79,682 — 79,682 $ 4,025,362 $ 25,513 $ 4,050,875 Current liabilities: Accounts payable $ 165,342 $ — $ 165,342 Accrued liabilities 224,318 400 2 224,718 Income taxes payable 77,914 6,492 2 84,406 Current maturities of long-term debt 13,730 — 13,730 Total current liabilities 481,304 6,892 488,196 Long-term debt 1,348,713 — 1,348,713 Deferred income taxes 513,248 — 513,248 Decommissioning liabilities 181,096 — 181,096 Other long-term liabilities 8,981 — 8,981 Total liabilities 2,533,342 6,892 2,540,234 Convertible preferred stock 25,000 — 25,000 Shareholders’ equity: Common stock, no par value 895,305 2,912 3 898,217 Retained earnings 571,609 15,709 2,3 587,318 Accumulated other comprehensive income (loss) (20,575 ) (20,575 ) Total controlling interest shareholders’ equity 1,446,339 18,621 1,464,960 Noncontrolling interests 20,681 — 20,681 Total shareholders’ equity 1,467,020 18,621 1,485,641 $ 4,025,362 $ 25,513 $ 4,050,875 See accompanying notes to unaudited pro forma condensed consolidated financial statements. HELIX ENERGY SOLUTIONS GROUP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except per share data) Year Ended December 31, 2008 As Reported4 Pro Forma Adjustments5 Pro Forma Net revenues $ 2,114,074 $ (777,116 ) $ 1,336,958 Cost of sales 1,741,883 (528,175 ) 1,213,708 Gross profit 372,191 (248,941 ) 123,250 Goodwill and other indefinite-lived intangible impairments 704,311 — 704,311 Gain on sale of assets, net 73,471 (204 ) 73,267 Selling and administrative expenses 177,172 (74,500 ) 102,672 Income (loss) from operations (435,821 ) (174,645 ) (610,466 ) Equity in earnings of investments 31,854 — 31,854 Net interest expense and other 89,499 (22,285 ) 67,214 Income (loss) before income taxes (493,466 ) (152,360 ) (645,826 ) Provision (benefit) for income taxes 86,779 (67,067 ) 19,712 Income (loss) from continuing operations before noncontrolling interests and preferred dividends (580,245 ) (85,293 ) (665,538 ) Net income (loss) attributable to noncontrolling interests 45,873 (45,975 ) (102 ) Preferred stock dividends 3,192 — 3,192 Net loss applicable to common shareholder from continuing operations $ (629,310 ) $ (39,318 ) $ $ (668,628 ) Lossper common share: from continuing operations: Basic $ (6.94 ) $ (7.38 ) Diluted $ (6.94 ) $ (7.38 ) Weighted average common shares outstanding: Basic 90,650 90,650 Diluted 90,650 90,650 See accompanying notes to unaudited pro forma condensed consolidated financial statements. HELIX ENERGY SOLUTIONS GROUP, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except per share data) Six Months Ended June 30, 2009 As Reported 6 Pro Forma Adjustments5 Pro Forma Net revenues $ 1,065,614 $ (391,908 ) $ 673,706 Cost of sales 768,648 (299,886 ) 468,762 Gross profit 296,966 (92,022 ) 204,944 Gain on oil and gas derivative commodity contracts 78,730 — 78,730 Gain on sale of assets, net 1,773 — 1,773 Selling and administrative expenses 80,725 (33,651 ) 47,074 Income (loss) from operations 296,744 (58,371 ) 238,373 Equity in earnings of investments 13,767 (896 ) 12,871 Gain on subsidiary equity transaction 59,442 (59,442 ) — Net interest expense and other 29,663 (6,642 ) 23,021 Income before income taxes 340,290 (112,067 ) 228,223 Provision (benefit) for income taxes 121,728 (43,828 ) 77,900 Income (loss) from continuing operations before noncontrolling interests and preferred dividends 218,562 (68,239 ) 150,323 Net income (loss) attributable to noncontrolling interests 18,173 (17,307 ) 866 Preferred stock dividends 563 — 563 Preferred stock beneficial conversion charge 53,439 — 53,439 Net incomeapplicable to common shareholders from continuing operations $ 146,387 $ (50,932 ) $ 95,455 Earnings per common share from continuing operations: Basic $ 1.50 $ 0.98 Diluted $ 1.37 $ 0.89 Weighted average common shares outstanding: Basic 96,077 96,077 Diluted 106,000 106,000 See accompanying notes to unaudited pro forma condensed consolidated financial statements. Helix Energy Solutions Group Inc Notes To Unaudited Pro Forma Condensed Consolidated Financial
